DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 
This action is responsive to the amendment filed on 01/14/2022. Claims 1-4, 6-7, 9-15, 17, 19, 21 and 23 are pending in this application. Claims 1-4, 7, 14 and 17 have been amended. Claims 5, 8, 16, 18, 20 and 22 have been cancelled. Claim 23 is added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"air mover" in claims 1, 6, 14-16, 18, 19, and 22. For the purpose of examination, “air mover” is interpreted per [0033] as a fan.
“thermal management engine” in claims 6 and 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 6 and 15 recite the limitation “the thermal management engine controls the air mover and the TEC”. The term “thermal management engine” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the air mover and the TEC are controlled. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of controlling the air mover and TEC. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 recites limitation ““thermal management engine” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification as originally filed, fails to describe a corresponding structure or technique by which the air mover and TEC are controlled. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14, 17, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (2011/0203295, previously cited and applied).
Regarding claim 1, Hsu discloses an electronic device (see figure 1-6) comprising: 
a heat source (6); 
an air mover (3); 

a second heat sink (4) coupled to the air mover (3), wherein exhaust air from the air mover moves over and/or through the second heat sink (4; see figures 1-6); 
a thermal electric cooling device (TEC; 5) adjacent to the air mover (3; see figure 2); and 
a heat pipe (13), wherein the heat pipe (13) couples the heat source (6) to the first heat sink (2) and to the TEC (5) and transfers heat from the heat source (6) to the first heat sink (2) and to the TEC (5; see figures 1-6).
Regarding claim 2, Hsu discloses the heat pipe (13) includes: a first heat pipe (130) that couples the heat source (6) to the first heat sink (2; see figures 2 and 6); and 
a second heat pipe (131) that couples the heat source (2) to the TEC (5; see figures 2 and 6).
Regarding claim 3, Hsu discloses the second heat sink (131) removes heat from the TEC (5; see figures 1-2).
Regarding claim 4, Hsu discloses the electronic device further comprising: a TEC heat pipe (the heat pipe at the groove 110), wherein the TEC heat pipe (the heat pipe at the groove 110) couples the TEC (5) to the second heat sink (4; see figure 5).
Regarding claim 21, Hsu discloses the TEC (5) is over the second heat sink (4; see figure 2).
Regarding claim 23, Hsu discloses the heat pipe (13) is coupled to a first side (the bottom side) of the TEC (5) and the second heat sink (4) is coupled to a second side (the top side) of the TEC (5; see figures 1-2), wherein the first side (the bottom 
Regarding claim 14, Hsu discloses a system for thermal management of one or more heat sources (6; see figures 1-6), the system comprising: 
an air mover (3); 
a first heat sink (2) coupled to the air mover (3), wherein exhaust air from the air mover (3) moves over and/or through the first heat sink (2; see figures 1-2); 
a second heat sink (4) coupled to the air mover (3), wherein exhaust air from the air mover (3) moves over and/or through the second heat sink (4; see figures 1-2); 
a thermal electric cooling device (TEC; 5) adjacent to the air mover (3) and over the second heat sink (4; see figures 1-2); and 
a heat pipe (13), wherein the heat pipe (13) couples at least one heat source (6) from the one or more heat source (6) to the first heat sink (2) and to the TEC (5; see figures 1-2 and 6) and transfers heat from the at least one heat source (6) to the first heat sink (2) and to the TEC (5; see figures 1-6).
Regarding claim 17, Hsu discloses the electronic device further comprising: a TEC heat pipe (the heat pipe at the groove 110), wherein the TEC heat pipe (the heat pipe at the groove 110) couples the TEC (5) to the second heat sink (4; see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
Regarding claim 7, modified Hsu teaches the electronic device of Claim 1 as stated above. 
Hsu further teaches the heat pipe couples the heat source (6) to the second heat sink (4) and to the TEC (5) and transfers heat from the heat source (6) to the second heat sink (4) and to the TEC (5; see figures 1-6).
While Hsu does not teach a second heat source, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second heat source taught by Hsu to remove heat of multiple heat sources using the same components.
Regarding claim 19, Hsu fails to discloses the system of Claim 14 as stated above. 
Hsu further teaches the heat pipe couples the heat source (6) to the second heat sink (4) and to the TEC (5) and transfers heat from the heat source (6) to the second heat sink (4) and to the TEC (5; see figures 1-6).
While Hsu does not teach a second heat source, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04).
.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Novisoff et al. (2016/0003503, previously cited and applied).
Regarding claim 6, Hsu fails to disclose the electronic device further comprising: a thermal management engine, wherein the thermal management engine controls the air mover and the TEC.
Novisoff teaches an electronic device comprising a thermal management engine (a microcontroller), wherein the thermal management engine controls the air mover (3) and the TEC (5; [0041] “[0041] In the exemplary prototype, the TEM and the fan were connected to separate DC power supplies so that the current supplied to the TEM could vary, while the current supplied to the fan could remain constant” and [0054] “the microcontroller will provide power to the thermoelectric module”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the electronic device of Hsu to incorporate a thermal management engine as taught by Novisoff in order to provide automatic system control of the air mover and the TEC.
Regarding claim 15, Hsu fails to disclose the thermal management engine controls the air mover and the TEC.
Novisoff teaches a system for thermal management of one or more heat sources comprising a thermal management engine (a microcontroller) controls the air mover (3) 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the system of Hsu to incorporate a thermal management engine as taught by Novisoff in order to provide automatic system control of the air mover and the TEC.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KUN KAI MA/Primary Examiner, Art Unit 3763